Citation Nr: 1018678	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  07-27 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether the evaluation for asthmatic bronchitis was properly 
reduced from 60 percent disabling to 30 percent, effective 
September 1, 2007.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
January 1995 and from February 2003 to June 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In his August 2007 substantive appeal, the Veteran requested 
a personal hearing before a member or members of the Board.  
In a subsequent letter sent to the Veteran in January 2008, 
the RO informed the Veteran of a Board hearing scheduled in 
February 2008.  Of record is a submission by the Veteran from 
January 2008 indicating that he no longer wanted a hearing 
and instructing the RO to forward his appeal to the Board.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2009).

After reviewing the contentions and evidence of record, the 
Board finds that the issue on appeal is more accurately 
stated as listed on the title page of this decision.

A claim for an increased evaluation for asthmatic bronchitis 
was raised by the Veteran, through statements and his 
representative's statements.  In view of these statements, 
the Board finds that the record raises an inferred claim for 
entitlement to an evaluation in excess of 30 percent 
disabling for asthmatic bronchitis, which is REFERRED to the 
RO for initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a) (West 2002), an appeal to the Board must 
be initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally, the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 
(2009).

In March 2007, the RO issued a rating decision proposing a 
reduction in the Veteran's evaluation for his service-
connected asthmatic bronchitis from 60 percent to 30 percent 
disabling.  The Veteran was notified that the proposal was 
based on an improvement of his condition as evidenced by a 
February 2007 VA examination and that he had 60 days to 
submit additional evidence before the RO made a decision with 
the evidence of record.

Having received no additional evidence, the RO issued a 
rating decision in June 2007 reducing the Veteran's 
evaluation for his asthmatic bronchitis from 60 percent to 30 
percent.

The Veteran timely submitted a notice of disagreement as to 
the reduction of his disability evaluation of asthmatic 
bronchitis in July 2007.

In July 2007, the RO issued a statement of the case.  
However, the issue presented in the statement of the case was 
"Evaluation of asthmatic bronchitis claimed as lung 
condition and obstructive lung disease currently evaluated at 
30 percent disabling."  As such, the RO did not address the 
issue raised by the notice of disagreement, specifically, the 
propriety of the reduction of the Veteran's disability 
evaluation from 60 percent to 30 percent in the June 2007 
rating decision.  Significantly, the RO did not address the 
standard for a rating reduction which is whether there was 
improvement of the Veteran's asthmatic bronchitis as a basis 
for the disability reduction, in the statement of the case of 
July 2007.  Rather, the RO provided the laws and regulation 
and provided an analysis based on the standards for 
entitlement to a higher rating.  These are different 
standards than those applicable in a rating reduction.  
Therefore, the Board cannot find that the July 2007 SOC was 
an adequate adjudication of the issue of whether the 
reduction of the service connected asthmatic bronchitis was 
proper.  

Because an appropriate statement of the case has not been 
issued for purposes of preparing this particular issue for 
appeal (whether the evaluation for asthmatic bronchitis was 
properly reduced from 60 percent disabling to 30 percent, 
effective September 1, 2007 was proper), pursuant to 38 
C.F.R. § 20.200, a remand is required.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate 
statement of the case with regard to 
the June 2007 rating decision that 
reduced the evaluation for the 
Veteran's asthmatic bronchitis from 60 
percent to 30 percent disabling.  The 
Veteran should be informed of his 
appellate rights and of the actions 
necessary to perfect an appeal on this 
issue.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


